      Case 5:19-cv-00764-BLF Document 36 Filed 06/26/19 Page 1 of 11




 1   COTCHETT, PITRE & McCARTHY, LLP
     MARK C. MOLUMPHY (SBN 168009)
 2   mmolumphy@cpmlegal.com
     GINA STASSI (SBN 261263)
 3
     gstassi@cpmlegal.com
 4   TYSON REDENBARGER (SBN 294424)
     tredenbarger@cpmlegal.com
 5   San Francisco Airport Office Center
     840 Malcolm Road, Suite 200
 6   Burlingame, California 94010
     Telephone: (650) 697-6000
 7
     Facsimile: (650) 697-0577
 8
     Counsel for Plaintiff City of Providence
 9
     [Additional Counsel on Signature Page]
10
                                UNITED STATES DISTRICT COURT
11
                             NORTHERN DISTRICT OF CALIFORNIA
12
                                           )    Case No. 5:19-cv-00764-BLF
13   RAJIV CHUGH and SARITA CHUGH,         )
     derivatively on behalf of ORACLE      )    DERIVATIVE ACTION
14   CORPORATION,                          )
                                           )    STIPULATION AND [PROPOSED]
15   Plaintiff,                            )    ORDER TO CONSOLIDATE RELATED
                                           )    DERIVATIVE ACTIONS, APPOINT
16   v.                                    )    LEAD PLAINTIFF AND CO-LEAD
                                           )
     JEFFREY S. BERG, MICHAEL J. BOSKIN, )      COUNSEL, AND STAY DERIVATIVE
17                                              ACTION
     SAFRA A. CATZ, BRUCE R. CHIZEN,       )
18   GEORGE H. CONRADES, LAWRENCE J. )
     ELLISON, HECTOR GARCIA-MOLINA,        )
19                                         )
     JEFFREY O. HENLEY, MARK V. HURD, )         Judge: Hon. Beth L. Freeman
     RENÉE J. JAMES, CHARLES W.            )    Action Filed: February 12, 2019
20
     MOORMAN IV, LEON E. PANETTA,          )
21   WILLIAM G. PARRETT, and NAOMI O.      )
     SELIGMAN,                             )
22                                         )
     Defendants,                           )
23                                         )
     -and-                                 )
24                                         )
     ORACLE CORPORATION,                   )
25                                         )
     Nominal Defendant.                    )
26   _____________________________________ )

27

28

     STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE RELATED DERIVATIVE ACTIONS,
     APPOINT LEAD PLAINTIFF AND CO-LEAD COUNSEL, AND STAY DERIVATIVE ACTION
      Case 5:19-cv-00764-BLF Document 36 Filed 06/26/19 Page 2 of 11




 1                                         ) Case No. 5:19-cv-02448-BLF
     CITY OF PROVIDENCE, derivatively on   )
 2   behalf of Oracle Corporation,         )
                                           )
 3   Plaintiff,                            )
                                           )
 4   v.                                    )
                                           )
 5   LAWRENCE ELLISON, SAFRA CATZ,)
     MARK HURD, and THOMAS KURIAN,         )
 6                                         )
     Defendants,                           )
 7                                         )
     -and-                                 )
 8                                         )
     ORACLE CORPORATION,                   )
 9                                         )
     Nominal Defendant.                    )
10                                         )
     _____________________________________ )
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE RELATED DERIVATIVE ACTIONS,
     APPOINT LEAD PLAINTIFF AND CO-LEAD COUNSEL, AND STAY DERIVATIVE ACTION        1
      Case 5:19-cv-00764-BLF Document 36 Filed 06/26/19 Page 3 of 11




 1          WHEREAS, there are presently two stockholder derivative actions on behalf of Oracle,

 2   Inc. (“Oracle” or the “Company”) pending in this Court, including (i) Chugh, et al. v. Berg, et

 3   al., Case No. 19-cv-00764-BLF, filed by plaintiffs Rajiv Chugh and Sarita Chugh (the “Chugh

 4   Derivative Action”), and (ii) City of Providence v. Ellison, et al., Case No. 19-cv-02448-BLF

 5   filed by plaintiff City of Providence (the “City of Providence Derivative Action,” together with

 6   the Chugh Derivative Action, the “Related Actions”).

 7          WHEREAS, on April 26, 2019, the Court entered a Stipulation and Order to Stay

 8   Derivative Action (the “Stay Order”) in the Chugh Derivative Action that, among other things,

 9   (i) appointed plaintiffs’ counsel in the Chugh Derivative Action Interim Lead Counsel, and (ii)
10   stayed the Chugh Derivative Action pending the Court’s decision on the pending motion to

11   dismiss in In re Oracle Corporation Securities Litigation, Case No.: 5-18-cv-04884-BLF (the

12   “Securities Litigation”);

13          WHEREAS on May 6, 2019, Plaintiff City of Providence filed a derivative action in the

14   right, and for the benefit, of Oracle against Lawrence J. Ellison, Safra A. Catz, Mark V. Hurd,

15   and Thomas Kurian to remedy alleged violations of Section 10(b) of the Securities Exchange Act

16   of 1934 (“Exchange Act”), SEC Rule 10b-5, and Section 20(a) of the Exchange Act, alleged

17   breaches of fiduciary duties, and seeking contribution and indemnification;

18          WHEREAS, on June 4, 2019, this Court entered an Order finding that the Related Actions
19   are related pursuant to Civil Local Rule 3-12, and assigning the Related Actions to the Honorable

20   Beth L. Freeman;

21          WHEREAS, counsel for all parties in the Related Actions have met and conferred and

22   agree that the Related Actions should be consolidated to promote judicial economy, efficiency,

23   and conserve judicial resources;

24          WHEREAS, undersigned counsel for plaintiffs in the Related Actions have agreed to a

25   proposed leadership structure, subject to Court approval, whereby Plaintiff City of Providence

26   shall act as lead plaintiff (“Lead Plaintiff”) and counsel for City of Providence, Cotchett Pitre &

27   McCarthy LLP and Labaton Sucharow LLP shall act as co-lead counsel (“Co-Lead Counsel”),

28

     STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE RELATED DERIVATIVE ACTIONS,
     APPOINT LEAD PLAINTIFF AND CO-LEAD COUNSEL, AND STAY DERIVATIVE ACTION                          2
      Case 5:19-cv-00764-BLF Document 36 Filed 06/26/19 Page 4 of 11




 1   and the complaint filed in the City of Providence Derivative Action shall be designated the

 2   operative complaint in the consolidated action;

 3           NOW THEREFORE, it is hereby stipulated by and between the undersigned that:

 4   Effect of This Order

 5      1.      This Order shall supersede this Court’s previous Stipulation and Order to Stay

 6   Derivative Action (Dkt. 32), entered on April 26, 2019, in Chugh et al. v. Berg et al., 5:19-cv-

 7   00764-BLF (N.D. Cal.).

 8   Consolidation

 9      2.      The Related Actions are hereby consolidated for all purposes, including pre-trial
10   proceedings and trial (the “Consolidated Action”). The Clerk of Court shall consolidate case

11   numbers 5:19-cv-00764-BLF and 5:19-cv-02448-BLF into one case such that the earliest filed

12   action, 5:19-cv-00764-BLF, is the lead case.

13   Master Docket and Master File

14      3.      A Master Docket and Master File are hereby established for the Consolidated Action.

15   Every pleading in the Consolidated Action shall be filed in the lowest-numbered case, the Chugh

16   Derivative Action, No. 5:19-cv-00764, and the Master File shall be 5:19-cv-00764. A Master

17   Docket will be maintained for the Consolidated Action with all entries to be docketed under the

18   Master File number. If a document pertains to only one or some of the consolidated cases, it will

19   be docketed on the Master Docket with the notation of the case number(s) to which it pertains.

20      4.      Separate docket numbers shall be marked closed in accordance with the regular

21   procedures of the Clerk of this Court, and any pending schedules, deadlines, or dates in the

22   following docket number shall be vacated subject to the provisions herein: 5:19-cv-02448-BLF.

23      5.      An original of this Order shall be filed by the Clerk in the Master File and in the files

24   for the City of Providence Derivative Action captioned above, and in the file of every action

25   subsequently consolidated with the Consolidated Action.

26

27

28

     STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE RELATED DERIVATIVE ACTIONS,
     APPOINT LEAD PLAINTIFF AND CO-LEAD COUNSEL, AND STAY DERIVATIVE ACTION                           3
      Case 5:19-cv-00764-BLF Document 36 Filed 06/26/19 Page 5 of 11




 1   Caption for Consolidated Action

 2      6.      Every pleading filed in the Consolidated Action, or in any separate action included

 3   herein, shall bear the following caption:

 4                          IN THE UNITED STATES DISTRICT COURT

 5                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

 6     IN RE ORACLE CORPORATION                              Lead Case No. 5:19-cv-00764-BLF
       STOCKHOLDER DERIVATIVE
 7     LITIGATION
 8                                                           Related Derivative Case:
       This Document Relates To:
 9                                                           5:19-cv-02448-BLF
       ALL ACTIONS
10

11                                                           Judge: Beth L. Freeman
                                                             Date First Action Filed: Feb. 12, 2019
12

13
     Application of This Order to Subsequently Filed or Transferred Cases
14
        7.      This Order shall apply to each case that is related to the Consolidated Action and to
15
     any stockholder derivative action arising out of the same or substantially same transactions or
16
     events as the Related Actions that is subsequently filed in, remanded to, or transferred to this
17
     Court.
18
        8.      Co-Lead Counsel shall call to the attention of the Court the filing or transfer of any
19
     related action arising out of similar facts and circumstances as are alleged in the Related Actions
20
     and that therefore might properly be consolidated or coordinated with the Consolidated Action,
21
     and Co-Lead Counsel shall coordinate the filing of an Administrative Motion to Consider
22
     Whether Cases Should be Related or a Notice of Pendency of Other Action or Proceeding
23
     pursuant to Civil Local Rules 3-12 and 3-13. Promptly thereafter, Co-Lead Counsel shall meet
24
     and confer with counsel for Defendants, and upon notice to interested parties in each related or
25
     factually similar action, shall submit to the Court a proposed order consolidating any such action
26
     or providing for coordination of discovery or other pre-trial proceedings with the Consolidated
27
     Action where it is efficient and will prevent duplication, unnecessary costs, or burden or prejudice
28

     STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE RELATED DERIVATIVE ACTIONS,
     APPOINT LEAD PLAINTIFF AND CO-LEAD COUNSEL, AND STAY DERIVATIVE ACTION                           4
      Case 5:19-cv-00764-BLF Document 36 Filed 06/26/19 Page 6 of 11




 1   to any party. Any person objecting to the application of this Order to such a subsequently filed,

 2   transferred, or related action, or objecting to consolidation with the Consolidated Action, shall

 3   file a motion seeking relief from this Order within ten (10) days after the Order has been delivered

 4   or notice has been given to counsel as provided herein.

 5   Appointment of Lead Plaintiff

 6      9.      The Lead Plaintiff in this Consolidated Action is City of Providence.

 7   Appointment of Co-Lead Counsel

 8      10.     Co-Lead Counsel for Lead Plaintiff in this Consolidated Action are:

 9                  COTCHETT, PITRE & McCARTHY, LLP
                    Mark C. Molumphy
10                  mmolumphy@cpmlegal.com
                    Gina Stassi
11
                    gstassi@cpmlegal.com
12                  Tyson Redenbarger
                    tredenbarger@cpmlegal.com
13                  San Francisco Airport Office Center
                    840 Malcolm Road, Suite 200
14                  Burlingame, California 94010
15                  Tel: (650) 697-6000
                    Fax: (650) 697-0577
16
                    LABATON SUCHAROW LLP
17                  Jonathan Gardner
                    jgardner@labaton.com
18                  Christine Fox
19                  cfox@labaton.com
                    David MacIsaac
20                  dmacisaac@labaton.com
                    140 Broadway
21                  New York, NY 10005
                    Tel: (212) 907-0700
22                  Fax: (212) 818-0477
23

24      11.      Co-Lead Counsel shall have sole authority to speak for derivative plaintiffs in all

25   matters regarding pre-trial procedure, trial, and settlement and shall be responsible for

26   coordinating all activities and appearances on behalf of plaintiffs. No motion, request for

27   discovery, or other pre-trial or trial proceedings shall be initiated or filed by any derivative

28   plaintiff except through Co-Lead Counsel.

     STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE RELATED DERIVATIVE ACTIONS,
     APPOINT LEAD PLAINTIFF AND CO-LEAD COUNSEL, AND STAY DERIVATIVE ACTION                           5
      Case 5:19-cv-00764-BLF Document 36 Filed 06/26/19 Page 7 of 11




 1      12.       Defendants’ counsel may rely upon agreements made with Co-Lead Counsel, or

 2   other duly authorized representatives of Co-Lead Counsel, and such agreements shall be binding

 3   on all derivative plaintiffs and their counsel.

 4      13.       Co-Lead Counsel shall make all work assignments for all counsel in the Consolidated

 5   Action in such a manner as to facilitate the orderly and efficient prosecution of this litigation and

 6   to avoid duplicative or unproductive effort. The roles and responsibilities of all counsel in the

 7   Consolidated Action shall be determined by Co-Lead Counsel.

 8   Operative Complaint and Reservation of Rights

 9      14.       The complaint filed by City of Providence shall be the operative complaint in the
10   Consolidated Action (the “Operative Complaint”).        Co-Lead Counsel shall file the Operative

11   Complaint on the Master Docket within 20 days after the Master Docket is established.

12      15.       Named defendants need not answer, move or otherwise respond to the Operative

13   Complaint.

14      16.       Counsel for Defendants previously executed waivers of service on behalf of Safra A.

15   Catz, Lawrence J. Ellison, Mark V. Hurd, Thomas Kurian, and Oracle Corporation. Aside from

16   defenses and objections related to the absence of a summons or of service, named defendants

17   expressly reserve all defenses and objections to the complaint filed in the Consolidated Action,

18   including but not limited to defenses based on lack of personal jurisdiction and improper venue.
19   Temporary Stay of Consolidated Action

20      17.       The Consolidated Action shall be stayed in all respects with all currently scheduled

21   appearances and deadlines vacated.         The initial case management conference, attendant

22   deadlines, and related ADR procedures shall be deferred during the pendency of this stay.

23      18.       Upon the occurrence of any of the following events, either party shall notify the Court

24   within fifteen (15) days, and the parties shall promptly meet, confer, and propose to the Court a

25   schedule for further proceedings in this action within no later than thirty (30) days: (1) the

26   dismissal of the Securities Litigation, with prejudice, by its court, and exhaustion of all appeals

27   related thereto; or (2) the denial of any motion to dismiss the Securities Litigation filed by the

28

     STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE RELATED DERIVATIVE ACTIONS,
     APPOINT LEAD PLAINTIFF AND CO-LEAD COUNSEL, AND STAY DERIVATIVE ACTION                            6
      Case 5:19-cv-00764-BLF Document 36 Filed 06/26/19 Page 8 of 11




 1   Securities Litigation Defendants; or (3) either Co-Lead Counsel or defendants’ counsel to this

 2   Stipulation has given a thirty (30) day notice that they no longer consent to the voluntary stay of

 3   the Consolidated Action.

 4      19.        In the event that a plaintiff in any related derivative lawsuit refuses to agree to a stay

 5   under similar terms, Co-Lead Counsel may lift the agreed upon stay upon ten (10) days’ notice

 6   in writing.

 7      20.        During the pendency of this stay, defendants’ counsel shall inform Lead Plaintiff and

 8   Co-Lead Counsel of any mediation with the plaintiffs in the Securities Class Action or any

 9   mediation with any other derivative plaintiffs who have asserted claims substantially similar to
10   the claims asserted in the Securities Class Action, and shall consider in good faith whether to

11   include Lead Plaintiff and Co-Lead Counsel in any mediation with such plaintiffs.

12      21.        Notwithstanding this stay of this Consolidated Action, Lead Plaintiff may file an

13   amended complaint, though defendants shall be under no obligation to respond to it unless any

14   of the events contemplated by paragraph No. 18 above have occurred. In that event, Co-Lead

15   Counsel shall meet and confer with defendants’ counsel to set a schedule to govern defendants’

16   response to any such amended complaint.

17

18
19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE RELATED DERIVATIVE ACTIONS,
     APPOINT LEAD PLAINTIFF AND CO-LEAD COUNSEL, AND STAY DERIVATIVE ACTION                               7
      Case 5:19-cv-00764-BLF Document 36 Filed 06/26/19 Page 9 of 11




 1    Dated: June 25, 2019                  COTCHETT, PITRE & McCARTHY LLP

 2                                          /s/Mark C. Molumphy

 3                                          Mark C. Molumphy
                                            Gina Stassi
 4                                          Tyson Redenbarger
                                            San Francisco Airport Office Center
 5
                                            840 Malcolm Road, Suite 200
 6                                          Burlingame, California 94010
                                            Telephone: (650) 697-6000
 7                                          Facsimile: (650) 697-0577
 8
      Dated: June 25, 2019                  LABATON SUCHAROW LLP
 9
                                            /s/ Jonathan Gardner
10
                                            Jonathan Gardner
11
                                            Christine Fox
12                                          David MacIsaac
                                            140 Broadway
13                                          New York, NY 10005
                                            Tel: (212) 907-0700
14                                          Fax: (212) 818-0477
15
                                            Attorneys for City of Providence
16

17
      Dated: June 25, 2019                  TOSTRUD LAW GROUP, P.C.
18
                                            /s/ Jon A. Tostrud
19

20                                          Jon A. Tostrud
                                            1925 Century Park East
21                                          Suite 2100
                                            Los Angeles, CA 90067
22                                          Telephone: (310) 278-2600
23                                          Facsimile: (310) 278-2640

24
      Dated: June 25, 2019                  GAINEY MCKENNA & EGLESTON LLP
25
                                            /s/ Thomas J. McKenna
26

27                                          Thomas J. McKenna
                                            Gregory M. Egleston
28                                          440 Park Avenue South, 5th Floor

     STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE RELATED DERIVATIVE ACTIONS,
     APPOINT LEAD PLAINTIFF AND CO-LEAD COUNSEL, AND STAY DERIVATIVE ACTION        8
     Case 5:19-cv-00764-BLF Document 36 Filed 06/26/19 Page 10 of 11




 1                                          New York, NY 10016
                                            Tel: (212) 983-1300
 2                                          Fax: (212) 983-0383
 3
                                            Attorneys for Plaintiffs Rajiv Chugh and
 4                                          Sarita Chugh
 5

 6    Dated: June 25, 2019                  MORRISON & FOERSTER LLP

 7                                          /s/ Jordan Eth

 8                                          Jordan Eth
                                            Philip T. Besirof
 9                                          425 Market Street
10                                          San Francisco, CA 94105
                                            Tel: (415) 268-7000
11                                          Fax: (415) 268-7522

12                                          Attorneys for the Individual Defendants

13

14    Dated: June 25, 2019                  ROPES & GRAY LLP

15                                          /s/ Richard L. Gallagher

16                                          Richard L. Gallagher
                                            Richard.Gallagher@ropesgray.com
17
                                            Three Embarcadero Center
18                                          San Francisco, CA 94111-4006
                                            Tel: (415) 315-6369
19                                          Fax: (415) 315-4848
20                                          Attorneys for Nominal Defendant Oracle
                                            Corporation
21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE RELATED DERIVATIVE ACTIONS,
     APPOINT LEAD PLAINTIFF AND CO-LEAD COUNSEL, AND STAY DERIVATIVE ACTION            9
      Case 5:19-cv-00764-BLF Document 36 Filed 06/26/19 Page 11 of 11




 1                                    SIGNATURE ATTESTATION

 2          I, Mark C. Molumphy, am the ECF user whose identification and password are being used

 3   to file the foregoing Stipulation and [Proposed] Order to Consolidate Related Derivative Actions,
 4
     Appoint Lead Plaintiff and Co-Lead Counsel, and Related Matters. In compliance with Civil L.R.
 5
     5-1(i)(3), I hereby attest that concurrence in the filing of this document has been obtained.
 6

 7     Dated: June 25, 2019                       By: /s/ Mark C. Molumphy
                                                      Mark C. Molumphy
 8

 9
10

11                                            *         *         *

12
                                                  ORDER
13

14
            PURSUANT TO STIPULATION, IT IS SO ORDERED
15

16
       Dated: June 26, 2019                       By:
17                                                          Hon. Beth Labson Freeman
18
                                                            United States District Judge
19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE RELATED DERIVATIVE ACTIONS,
     APPOINT LEAD PLAINTIFF AND CO-LEAD COUNSEL, AND STAY DERIVATIVE ACTION                          10
